[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds that the plaintiff failed to meet a preponderance of the evidence in so far as they presented innuendoes and circumstantial evidence of little weight. In each and every instance the availability of the confidential information was accessible to a number of parties. It appears the management had a successful employee, namely the defendant, who produced an excellent volume of business. The defendant complained to management about the volume of work placed upon him and the management did not respond with alacrity in solving the situation. There was no testimony indicating that the defendant had sole access to all the files. Furthermore, in his new position he did business with two clients that had an association with the plaintiff. CT Page 4233
The court denies any claim for punitive damages. The court denies any attorney fees and the court finds for the defendant. In the counterclaim, the court finds for the defendant in so far as his vacation pay for two weeks. The claim for incentive monies due him is denied.
BY THE COURT,
Philip E. Mancini, Jr. Judge Referee